          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                           PLAINTIFF
ADC #114018

v.                      No. 3:19-cv-43-DPM

PAM HONEYCUTT, Circuit Court                               DEFENDANT
Judge, Craighead County

                           JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                    D.P. Marshall Jr.
                                    United States District Judge

                                        /<Q   rJ   J-ot9
